per curiam:
Una vez más nos vemos obligados a suspender a un miembro de la profesión jurídica por incumplir con los requerimientos de este Tribunal como parte de un procedimiento disciplinario instado en su contra. Por los fundamentos que esbozamos a continuación, ordenamos la suspensión inmediata e indefinida del Ledo. Edgardo Zapata Torres del ejercicio de la abogacía, quien ya había sido suspendido del ejercicio de la notaría.
*368i — i
El Ledo. Edgardo Zapata Torres fue admitido al ejercicio de la abogacía el 8 de agosto de 1990. El 4 de septiembre de ese mismo año juramentó como notario. No obstante, el 18 de septiembre de 2009, fue suspendido por dos meses del ejercicio de la abogacía y de la notaría. Asimismo, en esa última fecha se ordenó la incautación de su obra y sello notarial para la inspección correspondiente. Luego, el li-cenciado Zapata Torres fue reinstalado solamente al ejer-cicio de la abogacía, el 18 de agosto de 2010.
Así las cosas, el Sr. Ramón Vázquez Rivera (quejoso) contrató los servicios profesionales del licenciado Zapata Torres para la preparación de una escritura de compraventa. Por esos servicios, el 30 de junio de 2006, alegadamente pagó la cantidad de $4,508. Esa cantidad comprendía la otorgación de la escritura de compraventa y los gastos de inscripción en el Registro de la Propiedad. Alega el quejoso que, al acudir al Registro de la Propiedad, el documento no aparecía ni inscrito ni presentado. Ante esa situación, el señor Vázquez Rivera alega que intentó comunicarse por teléfono con el licenciado Zapata Torres sin obtener contestación.
Por ello, el señor Vázquez Rivera presentó una queja ante la Oficina de la Procuradora General (O.P.G.) contra el licenciado Zapata Torres por alegada conducta profesio-nal impropia. Consecuentemente, la O.P.G. le notificó la queja al letrado en tres ocasiones, a saber: el 27 de sep-tiembre, el 9 de noviembre y el 15 de diciembre de 2010, para que expusiera su postura.
Esas notificaciones fueron enviadas a las direcciones que aparecen en el Registro de Abogados que mantiene la Secretaría de este Tribunal, así como a la lista publicada por el Colegio de Abogados. Finalmente, el 29 de octubre de 2010, el licenciado Zapata Torres se comunicó con la O.P.G. *369e indicó que enviaría su respuesta a la queja. Sin embargo, el licenciado no contestó.
A falta de una respuesta, la O.P.G. presentó ante este Tribunal una “moción informativa y en solicitud de orden” para que le ordenáramos al licenciado Zapata Torres a comparecer ante la agencia. En vista de eso, emitimos una resolución el 11 de abril de 2011, en el proceso de Queja Núm. AB-2011-069, concediéndole diez días, a partir de la notificación, para que compareciera ante la O.P.G. a responder los requerimientos de esta. Añadimos que, durante ese mismo término de diez días debía comparecer ante este Tribunal a exponer las razones por las cuales no debía ser disciplinado por no responder a los requerimientos de la O.P.G. Asimismo, se le apercibió al licenciado Zapata Torres de que el incumplimiento con esa resolución podía con-llevar sanciones disciplinarias severas, incluyendo la sus-pensión del ejercicio de la profesión.
El 9 de mayo de 2011, se le notificó personalmente la resolución al letrado mediante un alguacil de este Tribunal. No obstante, al día de hoy el licenciado Zapata Torres ha incumplido con nuestra Resolución y no ha com-parecido ante la O.P.G. ni ante este Tribunal.
Por otra parte, el letrado también enfrenta otra queja presentada ante este Foro por el Sr. Nelson García Flores por representación inadecuada. La Queja Núm. AB-2006-251 aún continúa bajo investigación por la O.P.G.
( — I
Como se sabe, todo abogado tiene la obligación de responder oportunamente a los requerimientos de este Tribunal. In re Arroyo Rivera, 182 D.P.R. 732 (2011); In re Feliciano Jiménez, 176 D.P.R. 234 (2009). Ello cobra mayor importancia cuando se trata de un proceso disciplinario sobre su conducta profesional. In re Borges Lebrón, 179 D.P.R. Ap. (2010).
*370Hemos reiterado que cuando un abogado incumple con el deber de responder nuestros requerimientos e ignora los apercibimientos de sanciones disciplinarias, pro-cede la suspensión inmediata del ejercicio de la profesión. In re Reyes, Rovira, 139 D.R.R. 42 (1995). Aun así, constantemente, nos vemos forzados a suspender a miembros de la profesión ante actitudes de indiferencia y menosprecio a nuestros señalamientos. In re Arroyo Rivera, supra.
Asimismo, hemos establecido que incumplir con los re-querimientos de esta Curia es, en sí mismo, una violación a los cánones del Código de Etica Profesional. In re Fiel Martínez, 180 D.P.R. 426 (2010). Véase, además, Canon 9 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, respecto a la exigencia de respeto hacia los tribunales. Con todo lo anterior, la falta de respeto y la inobservancia a los requeri-mientos de este Tribunal debe ser considerada como una conducta intolerable.
i — i I — i
En esta ocasión, nos enfrentamos a un abogado que ig-nora nuestros requerimientos, aun bajo el apercibimiento de que el incumplimiento conlleva sanciones tan severas como la suspensión del ejercicio de la profesión. En especí-fico, el licenciado Zapata Torres no ha contestado nuestra Resolución de 11 de abril de 2011, en la cual le concedimos diez días para comparecer ante la O.RG. y este Tribunal. Como le notificamos personalmente, el incumplimiento con nuestras órdenes conlleva la suspensión indefinida del ejercicio de la abogacía, así como la posible imposición de otras sanciones disciplinarias. Aun así, el licenciado Zapata Torres optó por ignorar la autoridad de este Foro.
En vista de lo anterior, se suspende inmediata e indefi-nidamente al Ledo. Edgardo Zapata Torres del ejercicio de la abogacía. Además, se ordena la paralización de la Queja Núm. AB-2006-251, que se encuentra bajo investigación. *371Así las cosas, el licenciado notificará a sus clientes que, por motivo de la suspensión, no puede continuar con su repre-sentación legal, y devolverá a estos los expedientes de cual-quier caso pendiente y los honorarios recibidos por trabajos no realizados. De igual forma, deberá informar su suspen-sión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga algún caso pendiente. Estas gestiones deberán ser certificadas a este Tribunal dentro del término de treinta días a partir de la notifica-ción de esta opinión y sentencia.

Se dictará sentencia de conformidad.